Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
	Claims 1-13 are pending.
	Claims 1-13 have been examined.
	Claims 3-13 have been amended in the preliminary amendment filed 11/24/2020.

         Election/Restrictions
Applicant’s election of the specific species set forth in the reply filed on 7/8/2022 is acknowledged. Applicant has elected poly (sodium acrylate-acrylamide- 2-hydroxyethyl methacrylate). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: the abstract does not comply with PTO rules for abstracts as set forth above by the use of language such as “method for”, “comprising”, “said polymer”, “consists”. It appears that the abstract is merely a repetition of claim 1.
	The specification requires appropriate paragraph headings. 
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  The claim preamble “Method for stabilizing” should be amended to recite ---A method for stabilizing---. Similarly all the clams should have an article ---A--- prior to the term “method”. 
Through out the claims, the term “g.mol” should read g/mol. Appropriate correction is required.
Claim 10 requires a period. 
In claim 1, “the application” is not a definite method step. This should read ---applying---. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “less than 2000 ppm” has no lower limit. Without a lower limit, the application of water would meet the claim limitation.
The phrase “in one go” is indefinite. “The term “go” has no metes and bounds attached thereto such that one of ordinary skill in the art would be apprised of the metes and bounds of the claim. 
The term “sandy soil” in claim 1 lacks antecedent basis. There is antecedent basis for “sandy soils” only.
The term “said polymer A” lacks antecedent basis. There is antecedent basis for “at least one water soluble polymer A” only. This issue appears in multiple claims. 
In claims 8 and 9, the term “preferably” and “for example” render the claim indefinite. 
In claims 1 and others, there is no antecedent basis for “the surface of the sandy soil”.
The term in claim 9, “agronomic interest” is indefinite because the metes and bounds of this term cannot be determined. What constitutes “interest” may differ and thus is not definite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Lecointe US 20160177179 (Lecointe), cited by Applicant.
Lecointe teaches:
 Method for stabilizing ..... soils comprising the application to the surface of the sandy soil, [0001] teaches applying to the surface of soil; 
in one go, the methods of application taught would include “in one go”; see [0069] as an example;
of an aqueous solution S, [0037] teaches aqueous dispersion, emulsion or inverse emulsion or suspension; 
, said polymer A comprising ethylenically unsaturated monomers of which 0.01 to 20 mol% consists of at least one hydroxyalkylated monomer of formula (I) 2C=CR1R2 in which R1 is a hydrogen atom or a methyl group and R2 being a hydrocarbon group containing at least one pendant group OH and optionally at least one N or O heteroatom in the hydrocarbon chain; R2 being distinct from the C(=0)-OH group, the other monomers being nonionic and/or anionic and/or cationic monomers different from the monomer of formula (I).  Applicant has elected as polymer A; poly (sodium acrylate-acrylamide- 2-hydroxyethyl methacrylate. This is taught in [0106]. 
[0003] teaches protecting from wind erosion and limiting the transfer of the soil by air. [0004] teaches “the technical domain to which soil conditioning applies is essentially farming but also concerns forestry, construction and public works, mining, storage and transportation of water, conservation of the environment and other domains”. Clay soils do not suffer from wind erosion.
Lecointe does not specifically teach “sandy”.
Because Lecointe teaches the protection from wind erosion it would have been obvious to one having ordinary skill in the art to apply the polymer A to sandy soils with a reasonable expectation of success.
Lecointe teaches at [0039] to use as little as possible during the application. [0041] teaches to apply between 100K to 500K liters per hectare.
Lecointe does not specifically teach:
from 0.5 to 5 L.m-2 of an aqueous solution S.
This amount would have been obvious to one having ordinary skill in the art because Lecointe teaches to use as little as possible and provides a range as a guide line for an appropriate amount such that the determination of the amount would be a matter or routine optimization that one of ordinary skill in the art would be able to arrive at without undue experimentation.
Lecointe teaches to use between 5 and 75 %, or 5000-75000 ppm. [0037]
Lecointe does not specifically teach 
comprising less than 2000 ppm of at least one water-soluble polymer A.
Because Lecointe teaches 5000ppm, 2000 ppm would have been obvious to one having ordinary skill in the art to try with a reasonable expectation of success because the amount is very close and using less of the polymer would save money. 

Claim 3. 
Lecointe teaches:
 characterized in that the hydroxyalkylated monomer is selected from the group consisting of hydroxyalkyl acrylate; hydroxyalkyl methacrylate; hydroxylalkyl acrylamide; hydroxylalkyl methacrylamide; methacrylamido propyldimethyl-2,3-dihydroxypropyl ammonium sulfate; 2,3- dihydroxypropyl methacrylate; amino alcohol acrylate; amino alcohol methacrylate; alkyl denoting a linear alkyl group comprising 1 to 6 carbon atoms.  Applicant has elected as polymer A; poly (sodium acrylate-acrylamide- 2-hydroxyethyl methacrylate. This is taught in [0106]. 

Claim 4. 
Lecointe teaches:
characterized in that the water-soluble polymer A comprises at least one anionic monomer chosen from the group consisting of acrylic acid, methacrylic acid, itaconic acid, maleic acid, and 2-acrylamido-2-methylpropanesulphonic acid (ATPS), said monomers being in acid, partially salified or totally salified form.  Applicant has elected as polymer A; poly (sodium acrylate-acrylamide- 2-hydroxyethyl methacrylate. This is taught in [0106]. 

Claim 5. 
Lecointe teaches:
characterized in that the water-soluble polymer A has a molecular weight greater than 0.1 million g.mol-1.  [0095] teaches high molecular weight; [0111] teaches greater than 1 million g/mol.
	
	Claim 6. 
Lecointe teaches:
characterized in that the water-soluble polymer A is in the form of a water-in-oil inverse emulsion.  [0037], teaches inverse emulsion.

Claim 7. 
Lecointe teaches:
characterized in that the water-soluble polymer A is in the form of an aqueous dispersion.  see [0037] teaches aqueous dispersion.

Claim 8.
Lecointe teaches to use between 5 and 75 %, or 5000-75000 ppm. [0037]
Lecointe does not specifically teach 
characterized in that the solution S comprises between 100 and 2000 ppm, preferably between 300 and 2000 ppm, of polymer A. 
Because Lecointe teaches 5000ppm, 2000 ppm would have been obvious to one having ordinary skill in the art to try with a reasonable expectation of success because the amount is very close and using less of the polymer would save money. 
.  
Claim 9. 
Lecointe teaches:
characterized in that the solution S also comprises at least one substance of agronomic interest or at least one substance making it possible to improve development or growth plant material, preferably a substance chosen from fertilizers, hormones, microorganisms, mycorrhizae, growth stimulators, growth regulators, phytosanitary products, for example fungicides, insecticides, phytoprotectors.  [0042] teaches fertilizers.

Claim 10. 
Lecointe teaches:
characterized in that the solution S also comprises an inorganic or organic cationic salt  
[0089] teaches inorganic salts. Also, it is noted that water, unless purified naturally contains inorganic salts.

Claim 11. 
Lecointe teaches:
characterized in that the solution S is applied to the surface of the sandy soil by spraying, [0001] teaches spraying. 

Claim 12. 
Lecointe teaches:
characterized in that the solution S is applied to the surface of the sandy soil by spraying using spray nozzles or spray trucks by spraying booms, [0066] teaches spray nozzles.

Claim 13.
Lecointe does not teach:
characterized in that the solution S is applied to the surface of the sandy soil by aerial spraying carried out by plane, helicopter, hang-glider or drone. Using planes for crop dusting and thus applying solution S is prima-facie obvious because it has been in practice probably since the Wright Brothers first flew. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Lecointe US 20160177179 (Lecointe) in view of Peixin et al, Polymer Materials Science and Engineering, Nov. 1999, cited by Applicant, (Peixin).
Lecointe is relied upon as discussed above.

Claim 2:
Lecointe does not teach:
 characterized in that the water-soluble polymer A comprises between 0.01 and 5 mol% of at least one hydroxyalkylated monomer of formula H2C=CR1R2. 
Applicant has elected 2 hydroxyethyl methacrylate.
Peixin teaches polymers comprising sodium acrylate acrylamide and 2-hydroxyethyl methacrylate, the elected species of Applicant, see Abstract translation.
FIG 3 demonstrates that when the amount of hydroxyethyl methacrylate reaches 5 %, the water absorption properties peak. The water absorption is the mechanism by which the polymer A consolidates sand and stabilizes the sandy soil.
It would have been obvious to one having ordinary skill in the art to use 5 mole % of hydroxyethyl methacrylate in polymer A because Peixin demonstrates that this is an optimum level of monomer for water absorption. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP H06157790 and US 20120258811 both teach applicant’s elected polymer A for use in soil conditioning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674